UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10 - Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-11365 PHOTOMEDEX, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 59-2058100 (I.R.S.Employer Identification No.) 147 Keystone Drive, Montgomeryville, Pennsylvania 18936 (Address of principal executive offices, including zip code) (215) 619-3600 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (i) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (ii) has been subject to such filing requirements for the past 90 days. Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ýNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer," “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ý Non-accelerated filer ¨Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes ¨No ý The number of shares outstanding of the issuer's common stock as of May 9, 2013 was 21,047,280 shares. - 1 - PHOTOMEDEX, INC. INDEX TO FORM 10-Q Part I. Financial Information: PAGE ITEM 1.Financial Statements: a. Condensed Consolidated Balance Sheets as of March 31, 2013 (unaudited) and December 31, 2012 3 b. Condensed Consolidated Statements of Comprehensive Income for the three months ended March 31, 2013 and 2012 (unaudited) 4 c. Condensed Consolidated Statement of Changes in Equity for the three months ended March 31, 2013 (unaudited) 5 d. Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 (unaudited) 6 e. Notes to Condensed Consolidated Financial Statements (unaudited) 7 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 ITEM 3.Quantitative and Qualitative Disclosure about Market Risk 29 ITEM 4.Controls and Procedures 29 Part II. Other Information: ITEM 1.Legal Proceedings 31 ITEM 1A.Risk Factors 31 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds 31 ITEM 3.Defaults Upon Senior Securities 31 ITEM 4.Mine Safety Disclosures 31 ITEM 5.Other Information 31 ITEM 6.Exhibits 32 Signatures 36 Certifications E-31.1 - 2 - PART I – Financial Information ITEM 1. Financial Statements PHOTOMEDEX, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) March 31, 2013 December 31, 2012 (Unaudited) (Restated) ASSETS Current assets: Cash and cash equivalents $ $ Short term bank deposit Accounts receivable, net of allowance for doubtful accounts of $7,677 and $6,917, respectively Inventories, net Deferred tax asset Prepaid expenses and other current assets Total current assets Property and equipment, net Patents and licensed technologies, net Other intangible assets Goodwill Deferred tax asset Funds in respect of employee rights upon retirement and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of notes payable $ $ Current portion of long-term debt - 10 Accounts payable Accrued compensation and related expenses Other accrued liabilities Deferred revenues Total current liabilities Long-term liabilities: Long-term note payable, net of current maturities - Deferred revenues Other liabilities Liability for employee rights upon retirement Total liabilities Stockholders’ equity: Preferred Stock, $.01 par value, 5,000,000 shares authorized; 0 shares issued and outstanding at March 31, 2013 and December 31, 2012 - - Common stock, $.01 par value, 50,000,000 shares authorized; 21,047,280 and 21,043,947 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive (loss) income ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - PHOTOMEDEX, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands, except share and per share amounts) (Unaudited) For the Three Months Ended March 31, Revenues $ $ Cost of revenues Gross profit Operating expenses: Engineering and product development Selling and marketing General and administrative Operating profit Other income (loss): Interest andother financing income (expense), net ) Income before income tax expense Income tax expense ) ) Net income $ $ Net income per share: Basic $ $ Diluted $ $ Shares used in computing net income per share: Basic Diluted Other comprehensive loss: Foreign currency translation adjustments ) (5 ) Comprehensive income $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 4 - PHOTOMEDEX, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2013 (In thousands, except share and per share amounts) (Unaudited) Common Stock Additional Paid-In Retained Accumulated Other Comprehensive Shares Amount Capital Earnings Income (loss) Total BALANCE, JANUARY 1, 2013 $ Stock-based compensation related to stock options and restricted stock - Stock options issued to consultants for services - - 93 - - 93 Options exercised - 13 - - 13 Other comprehensive loss - ) ) Net income for the three months ended March 31, 2013 - - - BALANCE, MARCH 31, 2013 $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 5 - PHOTOMEDEX, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands, except share and per share amounts) (Unaudited) For the Three Months Ended March 31, Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for doubtful accounts Deferred income taxes Stock-based compensation Changes in operating assets and liabilities: Accounts receivable ) ) Inventories Prepaid expenses and other assets ) Accounts payable ) Accrued compensation and related expenses 30 ) Other accrued liabilities ) Other liabilities 58 70 Deferred revenues Net cash provided by operating activities Cash Flows From Investing Activities: Purchases of property and equipment ) ) Lasers placed in service ) ) Increase in funds – employees retirement rights ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities: Payments on notes payable ) ) Repayments of long term debt ) ) Issuance of warrants - 98 Proceeds from option exercises 13 27 Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) (5
